Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This correspondence is in response to Applicant’s Reply filed on May 10, 2022.  Claim 4 remains withdrawn and Claims 6 and 7 are newly added.  Claims 1-3 and 5-7 are pending.  THIS ACTION HAS BEEN MADE FINAL.
 Claim Objections
The claim identifier for Claim 4 is incorrectly indicated as being “Original" rather than “withdrawn.”  This technically this makes Applicant's Response Non-Compliant.  Claim 4 was withdrawn from consideration in the previous Office Action.1  Claim 4 will not be examined on the merits due to its withdrawn status.  However, to promote compact prosecution, Examiner will waive the non-compliant issue and move forward with an examination on the merits of the pending claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3 and 5 all recite a preamble that states the “wiring member support device” which is different than the preamble of parent Claim 1.  As such, there is insufficient antecedent basis for the preambles of Claims 2, 3 and 5.  Applicant should amend those claims to be consistence with the parent claim.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,382,685 to Maki et al. (Maki).

    PNG
    media_image1.png
    871
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    831
    557
    media_image2.png
    Greyscale


Regarding Claim 1:  Maki discloses a wiring member system, the system comprising: a wiring member (See Annotated Fig. A); two link members (See Annotated Fig. A); wherein a movable section (See Annotated Fig. A) of the wiring member is provided across the two link members, the two link members being supported so as to be rotatable about a predetermined axis (See Annotated Fig. A); wherein the movable section is adapted to move in accordance with relative rotation of the two link members; and a wiring member support device (See Annotated Fig. A) comprising: two or more support pieces (See Annotated Fig. B) that are provided with at least one guide hole (See Annotated Fig. B) through which an intermediate position of the movable section of the wiring member in the longitudinal direction is made to pass and which has an inner diameter (not shown but implicitly disclosed because the wiring member is supported by the support device) slightly greater than an outer diameter (See generally Annotated Fig. B showing the wiring member having a diameter less than the guide hole) of the wiring member, the two or more support pieces (See Annotated Fig. B) connected so as to be detachable from each other (See Annotated Fig. B – See Figure 12 with unlabeled fasteners that connect the two pieces of the support member) at the position of the guide hole in a radial direction of the guide hole; and wherein the wiring member support device (See Annotated Fig. B) is fixed to each of the two link members at a position between a fixed position of the wiring member to a link member of the two link members and the predetermined axis (See Annotated Fig. B).
Regarding Claim 7:  Maki discloses a wiring member support device system, the wiring member support device system comprising: a wiring member (See Annotated Fig. A); two link members (See Annotated Fig. A); wherein a movable section of the wiring member is provided across the two link members (See Annotated Fig. A), the two link members being supported so as to be rotatable about a predetermined axis (See Annotated Fig. A); wherein the movable section is adapted to move in accordance with relative rotation of the two link members; and a wiring member support device (See Annotated Fig. A) comprising: two or more support pieces (See Annotated Fig. B) that are provided with at least one guide hole (See Annotated Fig. B) through which an intermediate position of the movable section of the wiring member in the longitudinal direction is made to pass and which has an inner diameter (not shown but implicitly disclosed because the wiring member is supported by the support device) slightly greater than an outer diameter (See generally Annotated Fig. B showing the wiring member having a diameter less than the guide hole) of the wiring member, the two or more support pieces connected so as to be detachable from each other (See Annotated Fig. B – See Figure 12 with unlabeled fasteners that connect the two pieces of the support member) at the position of the guide hole in a radial direction of the guide hole; and wherein the wiring member support device supports (See Annotated Fig. B) the movable section at a position (See Annotated Fig. B) between a fixed position of the wiring member to at least one of the two link members and the predetermined axis (See Annotated Fig. B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,382,685 to Maki et al. (Maki) in view of US Patent No. 6,561,466 to Myers et al. (Myers).

    PNG
    media_image3.png
    636
    559
    media_image3.png
    Greyscale

Regarding Claim 2:  Maki discloses a wiring member support device but does not disclose any details of the guide hole.  However, Myers teaches wherein the guide hole (See Annotated Fig. C) has a smooth inner-surface shape (See Annotated Fig. D) which has a smallest inner diameter (See Annotated Fig. D) at an intermediate position of the guide hole in the axial direction and a diameter of the inner surface gradually increases (See Annotated Fig. D) toward both ends in the axial direction.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Maki by using the slightly larger diameter towards the axial ends of the guide hole similar to that taught by Myers to prevent the edge of the guide hole from pinching or cutting the wiring member.
Regarding Claim 3:  Maki discloses a wiring member support device but does not disclose any details of the guide hole.  However, Myers teaches wherein a plurality of the guide holes (See Annotated Fig. C) are arranged in a line (See Annotated Fig. C); and the two or more support pieces are detachable from each other along a plane (See Annotated Fig. C) including axes of all the guide holes.
Regarding Claim 6:  Maki discloses a wiring member support device that supports a movable section of a wiring member (See Annotated Fig. A) provided across two link members (See Annotated Fig. A) that are supported so as to be rotatable about a predetermined axis (See Annotated Fig. A), the movable section capable of moving in accordance with relative rotation of the link members, the wiring member support device comprising: two or more support pieces (See Annotated Fig. B) that are provided with: at least one guide hole (See Annotated Fig. B) through which an intermediate position of the movable section of the wiring member in the longitudinal direction is made to pass and which has an inner diameter slightly greater (not shown but implicitly disclosed because the wiring member is supported by the support device) than an outer diameter of the wiring member, the two or more support pieces connected so as to be detachable from each other (See Annotated Fig. B – See Figure 12 with unlabeled fasteners that connect the two pieces of the support member) at the position of the at least one guide hole in a radial direction of the guide hole; and at least one fixing hole (See Annotated Fig. B) that extends in a direction perpdendicular to an axial direction of the at least one guide hole . . . wherein the wiring member support device (See Annotated Fig. B) is fixed to the link member at a position (See Annotated Fig. B) between a fixed position of the wiring member to the link member and the predetermined axis (See Annotated Fig. B).
Maki does not disclose a fitting recess section or a fitting convex section.  However, Myers teaches wherein a first support piece (See Annotated Fig. C) of the two or more support pieces has formed therein a fitting recess section (See Annotated Fig. C) for a fixing hole of the first support piece; wherein a second support piece (See Annotated Fig. C) of the two or more support pieces has formed therein a fitting convex section (See Annotated Fig. C) for a fixing hole of the second support piece that fits into the fitting recess section.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Maki by using support pieces similar to those taught by Myers to enable the support pieces to lock to one another adding further protection against disengaging from one another.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,382,685 to Maki et al. (Maki) in view of US Patent App. No. 2010/0123048 to Pollard, Jr. (Pollard).
Regarding Claim 5:  Maki discloses a wiring member support device wherein the support pieces are made of elastomers but does not disclose the support pieces are made of tetrafluoroethylene.  However, Pollard teaches wherein the support pieces are made of tetrafluoroethylene (See para. 0067, lines 1-4).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Maki by making the supports from tetrafluoroethylene similar to those taught by Pollard to help improve the heat resistance of the support devices.
Response to Amendment
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 10975988, 10865912.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See OA mailed 2/17/2022, p. 2, Section 2.